Citation Nr: 0803232	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches prior to October 19, 2004, and 
to an initial evaluation in excess of 30 percent from October 
19, 2004. 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1994 and from December 2002 to May 2004, as well as 
periods of unverified inactive service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, in pertinent 
part, granted service connection for tinnitus and for 
migraine headaches.  The veteran has disagreed with the 
initial evaluations assigned for those disabilities. 

During the pendency of this claim, the veteran has submitted 
statements indicating that he was forced to terminate 
employment because of his service-connected migraine 
headaches.  He may be attempting to raise a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-conducted 
disabilities (TDIU).  This claim is REFERRED to the RO for 
action.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for migraine headaches prior to October 19, 
2004, and to an initial evaluation in excess of 30 percent 
from October 19, 2004, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260, is assigned for the veteran's service-
connected tinnitus.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of an appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VCAA notice is not required as to the claim for an 
evaluation in excess of 10 percent for tinnitus, because the 
issue presented is solely one of regulatory interpretation, 
and the courts have interpreted the regulation.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal 
statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  For this reason, no further 
discussion of VA's duty to notify or assist the veteran is 
required.  

Claim for increased initial evaluation for tinnitus

The facts of this claim are not in dispute.  In a rating 
action issued to the veteran in August 2004, service 
connection for tinnitus was granted, and a 10 percent 
disability rating was assigned under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The veteran disagreed with the initial 
10 percent evaluation assigned for service-connected 
tinnitus, and has perfected his appeal.  He contends, in 
essence, that he is entitled to and evaluation in excess of 
10 percent because tinnitus affects each of his ears.

Tinnitus is evaluated under Diagnostic Code 6260.  This 
Diagnostic Code, by its terms, states that VA's practice is 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (CAAVC) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003 versions of Diagnostic Code 6260 required that VA assign 
dual 10-percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the CAVC's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349, 
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the CAVC 
erred in not deferring to VA's interpretation.

The applicable regulation precludes assignment of an 
evaluation in excess of a single 10-percent rating for 
tinnitus, including where the tinnitus is perceived as 
bilateral.  Therefore, the veteran's claim for separate 
10 percent ratings for each ear for his service-connected 
tinnitus, including on the basis that his tinnitus is 
increasing in severity, must be denied.  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The evidence of record does not include any evidence that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual or exceptional in nature.  His claim that he is 
entitled to an evaluation in excess of 10 percent for 
tinnitus because he has ringing in both ears does not raise 
an unusual disability picture, since VA interprets the 
criteria for evaluation of tinnitus as encompassing both 
unilateral and bilateral tinnitus.  There is no evidence that 
the veteran's tinnitus has impaired his industrial capability 
beyond a level consistent with the 10 percent schedular 
evaluation.  Therefore, the Board is not required to address 
whether the veteran is entitled to an evaluation in excess of 
10 percent for tinnitus on an extraschedular basis, and has 
no jurisdiction to address the issue in the first instance.  
See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

The veteran contends that he has prostrating headaches at 
least five times weekly, with each headache lasting as long 
as a day or more.  In essence, he contends that he has 
essentially continuous prostrating headaches.  He contends 
that he had to quit a delivery job with a good income, and 
was forced to take employment which pays less but does not 
require as much exposure to sunlight, which triggers the 
headaches.  

The clinical records consist of three VA examinations and a 
one VA outpatient treatment record.  During the November 2004 
VA examination, the veteran reported that certain medications 
had been prescribed for him, but were ineffective.  However, 
the medications he indicated he was using are not discussed 
in the VA outpatient treatment note of record.  It is 
possible that the clinical records associated with the file 
are not complete.  

The veteran indicated that he left his employment because of 
the frequency and severity of headaches.  The veteran has not 
provided any records from the employer, such as employment 
medical records, sick leave requests, or the like to support 
his statements that his complaints of headaches impair his 
industrial capacity.  The veteran has not submitted 
statements from any individual who might have observed the 
veteran during a headache.  The veteran should again be 
afforded an opportunity to submit or identify relevant 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be afforded 
the opportunity to identify or 
submit any alternative evidence 
which might assist him to 
substantiate the claim, including, 
but not limited to, employment 
records reflecting time lost from 
work and the reason for loss of 
time, statements from employers, 
fellow employees, or others who may 
have observed relevant symptoms, 
examinations for insurance 
purposes, employment sick leave 
records, employment medical history 
or treatment records, and the like.

2.  Any VA or other inpatient or 
outpatient treatment records after 
September 13, 2004 (the date of the 
most recent, and only, VA 
outpatient treatment records in the 
claims file), should be obtained 
and incorporated in the claims 
folder. 

3.  The veteran should be afforded 
the opportunity to identify any 
non-VA providers who have treated 
him for migraine headaches since 
his service separation.  

4.  The veteran should be afforded 
an appropriate VA examination to 
determine the nature and extent of 
the veteran's headache disorder.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All appropriate tests 
and studies should be conducted.  
The examiner should report the 
frequency and severity of the 
veteran's headaches and state 
whether they interfere with his 
ability to work.  All findings and 
conclusions should be set forth in 
a legible report.

5.  Then, the claim for an 
increased evaluation for migraine 
headaches should be readjudicated.  
If any benefit sought on appeal 
remains denied, the veteran (and 
his representative, if he obtains 
one) should be provided with a 
supplemental statement of the case.  
An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


